F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                     January 8, 2007
                                FO R TH E TENTH CIRCUIT            Elisabeth A. Shumaker
                                                                       Clerk of Court



    JA N IC E LY N N K IN G ,

               Plaintiff-Appellant,

      v.                                               No. 06-3214
                                                (D.C. No. 06-CV-4001-SAC)
    SH ERRI KELLER, in her individual                    (D . Kan.)
    and official capacity as Shawnee
    County District Court case
    m anagement supervisor; A M A NDA
    SM ITH-W ILSO N, in her individual
    and official capacity as Shawnee
    County District Court case manager;
    SUSANNA VAN GELDER COXE, in
    her individual and official capacity as
    an officer of the court and a Kansas
    Bar M ember; STEVE PHILLIPS, in
    his individual and official capacity as
    the Assistant Attorney General of the
    State of Kansas; DAV ID R. COOPER,

               Defendants-Appellees.



                                OR D ER AND JUDGM ENT *


Before PO RFILIO, B AL DOC K , and EBEL, Circuit Judges.

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Pro se plaintiff-appellant Janice Lynn King has been involved in a child

custody dispute in Kansas. The defendants-appellees are either Kansas state

government employees involved in that dispute, or private attorneys who have

represented either those employees or M s. King’s former spouse. In her

nine-count complaint M s. King claimed that the defendants violated the False

Claims Act, 31 U.S.C. § 3730(b); committed “Obstruction of Justice” under

42 U.S.C. § 1985; violated various federal criminal statutes; violated a 18 U.S.C.

§ 1961 of the Racketeer Influenced and Corrupt Organizations Act; violated

42 U.S.C. § 13031 (requiring certain professionals practicing on federal land or in

a federally operated facility to report suspected child abuse) by using the statute

to “stalk lower income families and prey upon their lack of financial standing to

seize their children as the natural resource of the state created industry,” Aplees.

Appx. at 28; and violated 42 U.S.C. §§ 1981, 1982, 1983, and 1985(3), by

“promot[ing] hate crimes of former relationships by and through their ‘state

family court’ industry,” Aplees. Appx. at 30.

      The district court granted the defendants’ motions to dismiss, ruling that

M s. King did not have standing as a private citizen to enforce federal criminal

statutes and the court therefore had no jurisdiction over those counts based on

federal criminal statutes. As to her claims under the civil laws, the court ruled

that M s. King failed to state any claims upon which relief could be granted. See



                                          -2-
Fed. R. Civ. P. 12(b)(6). The court also ruled that M s. King’s claim for custody

was barred by either the Rooker-Feldman doctrine or the Younger abstention

doctrine. 1 The court therefore dismissed M s. King’s complaint and also awarded

defendants Keller, Smith-W ilson, and Phillips $400 as a sanction against

M s. King to deter her from pursuing federal claims that are not warranted by

existing law in violation of Fed. R. Civ. P. 11.

      On appeal, M s. King purportedly raises ten points of error; however, her

appellate briefs are virtually unintelligible. 2 See Charczuk v. Comm’r, 771 F.2d

471, 475 (10th Cir. 1985) (holding that “[c]ourts are in no way obligated to

tolerate arguments that thoroughly defy comm on sense”). W hat scant attention

M s. King pays to the district court’s rulings centers on a claim that the court erred

in dismissing her complaint because factual disputes existed between the parties

and she should have been allowed another chance to amend her complaint prior to


1
       The Rooker -Feldman doctrine is based on two United States Supreme
Court cases, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). The doctrine
“prevents the lower federal courts from exercising jurisdiction over cases brought
by state-court losers challenging state-court judgments rendered before the district
court proceedings commenced.” Lance v. Dennis, 126 S. Ct. 1198, 1199 (2006)
(internal quotation marks omitted). The Younger abstention doctrine, on the other
hand, is a judicially created bar to federal court interference with ongoing state
court proceedings and takes its name from Younger v. Harris, 401 U.S. 37 (1971).
2
       For example, M s. King’s fourth point on appeal states: “Is it constitutional
for ‘occupational title’ of political status to retain the rights guaranteed to all
while denying the same rights to those that would stand in opposition to the
practice of same?” Aplt. Br. at 14. M s. King’s “argument” following this point
does not provide any explanation for this proposition. Id. at 14-17.

                                          -3-
dismissal. We disagree. W hile w e agree with the district court that the record did

not give any reason to believe that M s. King could have plead viable claims if

given further opportunity, we note that M s. King amended her complaint once and

filed responses to the motions to dismiss in which she did not request any

opportunity to further amend her complaint. See Glenn v. First Nat’l Bank,

868 F.2d 368, 369-71 (10th Cir. 1989) (holding that a party cannot object on

appeal to a lack of opportunity to cure a defective pleading when a curative

amendment was not properly sought in the district court). M s. King had ample

opportunity to cure the deficiencies in her complaint if such a cure was possible.

      M ore to the point, we have independently reviewed the complaint, the trial

court briefs, and the appellate briefs for error. For the reasons set forth the district

court’s w ell-reasoned memorandum and order of M ay 30, 2006, the judgment is

A FFIRME D.


                                                      Entered for the Court


                                                      Bobby R. Baldock
                                                      Circuit Judge




                                           -4-